Citation Nr: 9924873	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a right ear disability other than hearing 
loss and tinnitus.

2.  Entitlement to service connection for hearing loss and 
tinnitus, right ear.

3.  Entitlement to service connection for hearing loss and 
tinnitus, left ear.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a right ear disorder.  The veteran's notice of 
disagreement was received in August 1997.  A statement of the 
case was mailed to the veteran in August 1997.  The veteran's 
substantive appeal was received in September 1997.  

In a February 1999 rating decision, service connection for 
bilateral tinnitus and hearing loss was denied.  In March 
1999, a notice of disagreement was received.  In April 1999, 
a statement of the case was issued.  In June 1999, a 
substantive appeal was received.  


FINDINGS OF FACT

1. In a May 1990 decision, the RO denied entitlement to 
service connection for a right ear disability, other than 
hearing loss or tinnitus, and the veteran was provided notice 
of his procedural and appellate rights in June 1990; however 
a notice of disagreement was not received within the 
subsequent one-year period.  

2.  Evidence submitted since the RO's May 1990 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right ear disability other than hearing loss and tinnitus.

3. The veteran does not currently have tinnitus of the left 
ear nor does he have hearing loss of the left ear as defined 
in 38 C.F.R. § 3.385.  

4.  The veteran's hearing loss and tinnitus, right ear, are 
the result of his exposure to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The RO's May 1990 decision denying service connection for 
a right ear disability, other than hearing loss or tinnitus 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 
(1998).

2.  New and material evidence has been submitted since the 
RO's May 1990 decision, thus, the claim for service 
connection for a right ear disability, other than hearing 
loss or tinnitus, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

3.  The claim of service connection for hearing loss and 
tinnitus, left ear, is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  Hearing loss and tinnitus, right ear, were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence for 
Right Ear Disability, Other than Hearing Loss or Tinnitus

The veteran had active service from October 1967 to August 
1970.  Following his discharge from service, the veteran 
filed a claim for service connection for a right ear 
disability, other than hearing loss or tinnitus in March 
1990.  At that time, the evidence of record consisted of the 
veteran's service medical records, including his discharge 
examination, as well as March 1990 statements from private 
treating physicians Herbert J. Koops, M.D. and Larry M. 
Marcus, M.D. 

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a right ear disability, 
including hearing loss and tinnitus.  

In his March 1990 statement, Dr. Koops stated that the 
veteran was examined in January 1987.  At that time, the 
veteran was diagnosed with chronic otitis media, right ear.  
Audiogram was performed showing a sizable air bone gap on the 
right side.  Kr. Koops concluded that the veteran had 
ossicular discontinuity in the middle ear.  He opined that it 
could have been the result of trauma or chronic infection 
dating back many years.

In Dr. Marcus' March 1990 statement, he acknowledged that he 
treated the veteran in August and September 1989 for 
complaints of longstanding right tympanic membrane 
perforation and associated hearing loss.  Dr. Marcus noted 
that the veteran reported a history of having been exposed to 
mortar fire and firing artillery in the Vietnam War.  Dr. 
Marcus indicated that an examination of the veteran's ear 
revealed that he had a right tympanic membrane perforation 
that was clean in appearance.  There was no evidence of 
infection at that time.  No seal could be obtained for the 
right ear because of the hole present.  Dr. Marcus concluded 
that the right tympanic membrane perforation could most 
definitely be related to his extremely loud noise exposure 
from mortar fire and his artillery experience while in 
service in Vietnam.  Dr. Marcus opined that the right side 
hearing loss may have been caused by either the perforation 
itself or further damage of the ossicles of the middle ear 
caused by such a mortar explosion.  

In a May 1990 rating decision, the RO denied entitlement to 
service connection for a right ear disability, other than 
hearing loss or tinnitus, based on a finding that there was 
no evidence of continuity or chronicity.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's May 1990 
decision denying service connection for a right ear 
disability, other than hearing loss or tinnitus, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), an RO decision refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is another "disallowance" of a claim (the claim to 
reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's May 1990 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
May 1990 decision consists of the veteran's contentions that 
he was exposed to acoustic trauma during service in Vietnam, 
as well as various VA outpatient treatment records, a 
September 1996 VA general medical examination and a April 
1997 VA audiological examination.

The examiner who performed the September 1996 VA examination 
noted mild redness over the veteran's right ear.  There were 
no other findings, complaints, or diagnosis of an ear 
disability in the September 1996 VA examination report.

VA outpatient treatment records from 1985 indicate that the 
veteran was treated for a right ear disability.  A February 
1997 VA evaluation report noted that the veteran had suffered 
a perforated tympanic membrane of the right ear in Vietnam, 
currently had a perforated tympanic membrane, and currently 
had probably chronic otitis media.  In an April 1997 VA 
audiological examination, the veteran reported that he had 
suffered an injury that destroyed his tympanic membrane in 
1972.  He further stated that he was "unable to get any 
doctor to notice the problem until 1985."  Likewise, VA 
outpatient treatment records from December 1998 also indicate 
that the veteran suffered from a right ear tympanic membrane 
perforation.  

In support of his claim for service connection for a right 
ear disability, the veteran testified before a hearing 
officer at the RO in January 1998.  At that time, the veteran 
testified that while in Vietnam he suffered blast concussions 
resulting in unconsciousness and fluid running out of the 
ear.  The veteran described the fluid as clear liquid without 
any blood.  The veteran also testified that he was never 
exposed to loud noise after his service in Vietnam.

The veteran subsequently submitted a statement in support of 
his claim in December 1998.  The veteran contended that his 
claim for service connection for a right ear disability is 
consistent with the exposure to noise in Vietnam.  The 
veteran asserted that he has not been exposed to such blasts 
or loud noise since service.

The Board finds that assuming the credibility of the above 
noted recent evidence as required by Justus, the veteran has 
submitted new and material evidence.  This evidence is not 
only new, but is also material because it directly conflicts 
with the reasons for the denial of the veteran's claim in May 
1990.  Specifically, the lay and medical evidence shows that 
the veteran suffered a right ear tympanic membrane 
perforation during service and still suffers from a 
perforated tympanic membrane as well as probable chronic 
otitis media.  In light of that evidence, and assuming the 
credibility of such, it is possible that chronicity and 
continuity could be established.  Thus, this evidence is 
relevant and probative to the issue at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's May 1990 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  


II.  Hearing Loss and Tinnitus, Left Ear

In this case, the veteran contends that he has hearing loss 
and tinnitus, left ear.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991), 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for a 
chronic disease, including sensorineural hearing loss, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharged, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. 3.303(d) (1998).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  The Court, in Hensley v. Brown, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 (1998) 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) (1998).

A review of the veteran's DD 214 shows that the veteran 
served as a mortar man in Vietnam.  In addition, the DD 214 
indicates that the veteran was awarded the Cross of Gallantry 
with Palm; the Combat Action Ribbon; the Presidential Unit 
Citation; and Navy Cross with Combat "V."  The veteran is 
also service connected for gunshot wounds sustained during 
service in Vietnam.  The pertinent law provides that if the 
veteran was engaged in combat with the enemy while in active 
service, the Secretary shall accept lay or other evidence as 
sufficient proof of service connection if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his left ear 
hearing loss and tinnitus had its onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of hearing loss and/or 
tinnitus, left ear.  

The veteran's post-service medical records consist of various 
VA outpatient treatment reports, VA general medical and 
audiological examinations, and statements from Drs. Koops and 
Marcus.  In his March 1990 statement, Dr. Koops stated that 
the veteran was examined in January 1987.  At that time, 
there were no complaints, findings, or diagnosis of left ear 
hearing loss and/or tinnitus.  In Dr. Marcus' March 1990 
statement, he acknowledged that he treated the veteran in 
August and September 1989 for complaints of, among other 
things, hearing loss.  Dr. Marcus noted that the veteran 
reported a history of having been exposed to mortar fire and 
firing artillery in the Vietnam War.  Dr. Marcus indicated 
that the left tympanic membrane was intact but retracted and 
immobile.  Dr. Marcus also stated that an audiogram revealed 
mild conductive hearing loss in the left ear at lower 
frequencies only.  Tympanograms confirmed that the veteran 
suffered from chronic serous otitis media in his left ear 
that was causing his minimal loss of hearing in that ear.  
Dr. Marcus noted that the overall hearing loss of the left 
ear was less than 10 percent.  Dr. Marcus concluded that the 
hearing loss in the left ear was definitely secondary to a 
subacute chronic infection and persistent fluid present.  The 
Board notes that the veteran is not service-connected for any 
left ear disability to include any type of chronic infection.  

Subsequent outpatient treatment records are negative for any 
complaints, findings or diagnosis of left ear hearing loss 
and/or tinnitus.  The February 1997 VA evaluation showed 
tinnitus in the right ear only, and tinnitus was noted to be 
limited to the right ear.  The veteran's April 1997 VA 
audiological examination report indicated that the veteran's 
hearing in his left ear was within normal limits through 4 
kHz sloping to a moderate high frequently sensorineural 
hearing loss with excellent speech discrimination.  
Specifically, on the authorized audiological testing-air 
conduction, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
10
5
15
5

On the authorized audiological testing-bone conduction, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
0
0
5
N/A
15

Speech audiometry revealed speech recognition ability of 96 
percent.  The Board notes that the veteran's hearing in his 
left ear does not meet the criteria for hearing loss under 
38 C.F.R. § 3.385 (1998).  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of left ear 
hearing loss as defined in 38 C.F.R. § 3.385 (1998) and/or 
tinnitus.  Therefore, the Board finds that although the 
veteran is a combat veteran, was exposed to noise exposure 
during service, and currently asserts that he should be 
service-connected for left ear hearing loss and tinnitus, he 
has not submitted any competent medical evidence of current 
diagnoses of those disabilities to support his allegation.  
As noted, the Court has stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  In this case, there is no 
supporting evidence in the veteran's claim for service 
connection.

In summary, there is no current competent medical evidence of 
left ear hearing loss and/or tinnitus.  As such, all of the 
prongs of Caluza are not satisfied.  In the absence of proof 
of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Therefore, in light of the foregoing, the veteran's claim for 
service connection for left ear hearing loss and tinnitus 
must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


III.  Hearing Loss and Tinnitus, Right Ear

The veteran currently asserts that he was exposed to acoustic 
trauma during his service, that this acoustic trauma resulted 
in right ear hearing loss and tinnitus, and that he still 
suffers from right ear hearing loss and tinnitus.  As such, 
the previously cited law and regulations regarding service 
connection for hearing loss and tinnitus as well as the 
previously cited law regarding combat veterans are for 
consideration.  

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  These issues 
are well-grounded because there is lay evidence of inservice 
incurrence of right ear hearing loss and tinnitus, current 
competent medical evidence of diagnoses of those 
disabilities, and current competent medical evidence 
establishing a relationship between current diagnoses and 
service.  As such, the Board finds that the veteran has 
presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).  

A review of the service medical records is negative for any 
complaints, findings or diagnosis of hearing loss and/or 
tinnitus, right ear.

Following service, as previously noted, the veteran was 
treated by Dr. Marcus.  In Dr. Marcus' March 1990 statement, 
he acknowledged that he treated the veteran in August and 
September 1989 for, among other things, complaints of hearing 
loss.  Dr. Marcus noted that the veteran reported a history 
of having been exposed to mortar fire and firing artillery in 
the Vietnam War.  Dr. Marcus stated that an audiogram 
revealed moderate to severe mixed hearing loss in the 
veteran's right ear.  Dr. Marcus concluded that the veteran's 
hearing loss, right ear was both conductive and neurosensory 
in origin.  He stated that the neurosensory component of the 
hearing loss could most definitely be related to his 
extremely loud noise exposure from mortar fire and his 
artillery experience while in service in Vietnam.  Dr. Marcus 
opined that the right side hearing loss may have been caused 
by either the perforation itself or further damage of the 
ossicles of the middle ear caused by such a mortar explosion.  
Dr. Marcus stated, however, that it would be impossible to 
ascertain precisely until the ear was operated on.  Finally, 
Dr. Marcus noted that the overall hearing loss, right ear was 
approximately sixty percent.  

Subsequent VA outpatient treatment records from 1985 indicate 
that the veteran was treated for a right ear disability 
including complaints of hearing loss.  A February 1997 VA 
evaluation report showed that the veteran currently has 
tinnitus in the right ear.  

In April 1997, the veteran was afforded a VA audiological 
examination record which showed moderate to profound mixed 
loss, right ear.  Specifically, on the authorized 
audiological testing-air conduction, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
85
100







On the authorized audiological testing-bone conduction, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
N/A
55







Speech audiometry revealed speech recognition ability of 96 
percent.  In addition, tinnitus of the right ear was 
diagnosed.  

In sum, the medical evidence of record does not reflect a 
diagnosis of hearing loss and/or tinnitus, right ear during 
service or for many years thereafter.  The current 
audiological evaluation shows that the veteran currently has 
a "hearing loss disability" of the right ear under the 
applicable VA regulation.  In addition, tinnitus of the right 
ear has been diagnosed.  Further, private records as well as 
the VA records noted that the veteran's history was positive 
for noise exposure during service and that this noise 
exposure resulted in right ear hearing loss and tinnitus.  
The finding of inservice noise exposure is consistent with 
the veteran's military background.  As such, the private and 
VA physicians did not rely on an inaccurate medical history 
provided by the veteran. 

Thus, while the Board notes that although the veteran's 
discharge examination did not show that he had a right ear 
hearing deficit or other right ear disability, subsequent 
post-service diagnoses of right ear hearing loss and tinnitus 
have been rendered and medically associated with noise 
exposure during service.  With consideration of 38 U.S.C.A. § 
1154(b) (West 1991), the Board finds that the report of Dr. 
Marcus as well as the current VA examination are sufficient 
to demonstrate a medical relationship between the veteran's 
in-service noise exposure and his current right ear hearing 
loss and tinnitus.  Accordingly, the record establishes that 
the veteran's current right ear hearing loss and tinnitus 
were incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1998).


ORDER

The claim for entitlement to service connection for a right 
ear disability, other than hearing loss or tinnitus, is 
reopened and, to this extent only, the appeal is granted.  

The appeal as to the issue of entitlement to service 
connection for hearing loss and tinnitus, left ear, is denied 
as not well-grounded.

Service connection for hearing loss and tinnitus, right ear, 
is granted.


REMAND

As noted above, the RO's recent rating decision denied 
service connection for a right ear disability, other than 
hearing loss and tinnitus, on a new and material basis.  
Specifically, the RO stated, "to justify the reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim of service 
connection for a right ear disability, other than hearing 
loss or tinnitus, is well grounded, and, if so, consider the 
claim on the merits.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has in fact been presented.  Therefore, the second 
and third steps need to be undertaken as follows.  The second 
step requires that the RO must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
records of the veteran which are not 
already associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the veteran's 
current diagnosis of a right ear 
disability, other than hearing loss or 
tinnitus, and whether a nexus exists 
between any current right ear disability 
and service.  The examining physician 
should review the veteran's service 
medical records and the veteran's post 
service medical records, and provide an 
opinion regarding the etiology of any 
right ear disability, other than hearing 
loss and tinnitus.

3.  The RO should again review the 
veteran's claim of service connection for 
a right ear disability, other than 
hearing loss or tinnitus.  This should 
include consideration of Elkins to 
determine if the veteran's claim for 
service connection is well-grounded, and, 
if so, if service connection is warranted 
based on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals







